Citation Nr: 0023479	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  99-08 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a chronic back 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACTS

1.  There is no medical evidence of a nexus between any 
currently diagnosed hearing loss and an inservice injury or 
disease or any other incident of service.

2.  There is no medical evidence of a nexus between any 
currently diagnosed back disorder and an inservice injury or 
disease or any other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for hearing loss.

The Board notes that the National Personnel Records Center 
(NPRC) responded to a request for the veteran's Army service 
medical records (SMRs) with a notice that the records were 
not available.  The RO has indicated the possibility that 
these records were lost in a fire in 1973 at that facility.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a statutory duty to assist the 
veteran in obtaining military records.  See Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).  Furthermore, in 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Court 
held that the duty to assist is heightened when the SMRs are 
presumed destroyed and includes an obligation to search 
alternative forms of medical records which support the 
veteran's case.  Under the regulations governing VA's duty to 
assist, "[w]hen information sufficient to identify and locate 
necessary evidence is of record, the Department of Veterans 
Affairs shall assist a claimant by requesting, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
Agency." 38 C.F.R. § 3.159(b).  If VA cannot or will not 
request the records, it has, at a minimum, an obligation to 
advise the appellant of their relevance to his claim.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  In Hayre v. 
West, No. 98-7046, slip op. at 7 (Fed. Cir. Aug. 16, 1999), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a single VA RO request for pertinent SMRs, 
specifically requested by a veteran and not obtained by the 
RO, does not fulfill the duty to assist.  The Court also held 
that inherent in the duty to assist is a requirement for VA 
to notify the veteran if VA is unable to obtain pertinent 
SMR's specifically requested, so that he or she may know the 
basis for the denial of the claim; may independently attempt 
to obtain the SMR's; may submit alternative evidence and/or 
timely appeal.  Hayre, at 10-11.  The Board notes that the RO 
has made several attempts, including alternative searches, to 
obtain these records, all to no avail.  The veteran also was 
notified that alternative searches were necessary to locate 
his Army SMRs, as indicated by the Request For Information 
Needed to Reconstruct Medical Records completed by the 
veteran.  As these searches have exhausted all possible 
venues for obtaining these records and the veteran has 
testified he received no medical treatment for his ears while 
in the Army, other than being told he had a hearing loss on 
his separation examination, the statutory duty to assist has 
been fully met.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159.  
Accordingly, the veteran's claim must be adjudicated based on 
the evidence now of record.

The evidence currently of record consists of reports of 
medical examinations conducted in conjunction with the 
veteran's National Guard service, dated in October 1980 and 
November 1984, current VA records of treatment, and the 
veteran's testimony at his personal hearing in October 1999.  

The report of the October 1980 examination shows hearing 
loss.  Puretone results were as follows:

Hertz	500	1,000	2,000	3,000	4,000	6,000
Right	15	10	30	50	40		45
Left	 	5	10	55	60	55		50

The examination report contains a finding of decreased 
hearing, not considered disqualifying.  

The report of the November 1984 examination shows puretone 
results as follows:

Hertz	1,000	2,000	3,000	4,000	6,000
Right	10	10	10	15	15	
Left	 	5	5	10	15	20

He made no subjective complaints regarding hearing loss on 
either examination.

The report of a VA audiological evaluation, conducted in May 
1998, shows the veteran complaining of difficulty 
understanding speech in noise.  Puretone thresholds were as 
follows:

Hertz	1,000	2,000	3,000	4,000
Right	15	45	75	90
Left	 	20	65	100	100

The diagnosis was mild sloping to profound bilateral 
sensorineural hearing loss.

At the veteran's personal hearing in October 1999 he 
testified that during his active duty service he repaired 
generators in Quonset huts in close proximity to other 
generators which were running.  He stated that he was not 
provided with hearing protection.  He reported that he was 
told at his separation examination, in 1958, that he had a 
hearing loss.  He further stated that the National Guard 
examination of November 1984 did not include an audiometric 
examination, and that the examiner merely evaluated his 
hearing during their conversation.

Service connection for hearing loss is circumscribed by 38 
C.F.R. § 3.385 (1999), as follows:

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz, is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies, 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

As noted above, the veteran's service medical records for his 
active duty service are not available.  However, the lack of 
any evidence of hearing loss disability at separation is not 
fatal to the veteran's claim.  Laws and regulations do not 
require in-service complaints of or treatment for hearing 
loss in order to establish service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The key issues are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is medical evidence linking 
the current hearing loss disability to the veteran's period 
of active service.  As noted by the Court:

Where the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometry test results reflecting an 
upward shift in test thresholds in service, though 
still not meeting the requirements for a "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometry testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The veteran's National Guard SMRs contain findings of 
decreased auditory acuity on examination in October 1980, 
however, these records also show normal hearing on 
examination four years later in November 1984.  The report of 
the November 1984 examination does show recorded results of 
an audiometric examination, contrary to the veteran's 
testimony.  The Board finds no reason to believe that these 
results were falsely entered.

No medical evidence has been introduced indicating the 
manifestation of hearing loss to a compensable (10 percent) 
degree within one year of the veteran's discharge from active 
duty service.  See 38 C.F.R. § 3.309(a).  

No evidence of complaints of or treatment for hearing loss 
appear prior to October 1980, and as noted above, the veteran 
made no subjective complaints of a hearing loss disability at 
that time, or at the time of the November 1984 National Guard 
examination which showed normal hearing.  While a VA 
examination dated in May 1998 appears to indicate hearing 
loss which meets the criteria of 38 C.F.R. § 3.385, the 
veteran's claim for service connection for that disability is 
still not well grounded, as there is no medical evidence of 
record containing a medical opinion relating any hearing loss 
to the veteran's active duty service.  See Boyer v. West, 11 
Vet. App. 477, 478 (1998); Wade v. West, 11 Vet. App. 302, 
304-306 (1998); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the Court has held, the veteran has an obligation 
to submit competent medical evidence of a nexus between his 
present hearing loss and his military service.  Lay testimony 
cannot provide such medical evidence because lay persons are 
not competent to offer medical opinions.  Id.

The only evidence of record which alleges that the veteran's 
hearing loss was the result of an inservice injury are the 
veteran's own statements during his personal hearing.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the etiology of a hearing loss; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
in which the Court held that a veteran does not meet his or 
her burden of presenting evidence of a well grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions.  Where, as here, the 
determinative issue involves medical etiology, competent 
medical evidence that the claim is plausible is required in 
order for the claim to be well grounded.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).

Consequently, as a well grounded claim for service connection 
for hearing loss requires medical evidence of a nexus between 
an inservice injury or disease and the current disability in 
order to be plausible, and no such evidence has been 
submitted, the veteran's claim for service connection for a 
bilateral hearing loss must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally McKnight 
v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1996).



2.  Entitlement to service connection for a back disorder.

The veteran's National Guard SMRs are negative for any 
complaints of, treatment for, or diagnosis of a back 
disorder.  The first evidence regarding a back disorder is 
found in complaints voiced by the veteran during VA 
examination in April 1998.  He gave a history of a back 
injury incurred while lifting a heavy object during active 
service.  He reported that since that time he has had 
intermittent episodes of low back pain.  He stated that most 
of the pain is in the right buttock and does not radiated 
into the lower extremity.  There was limited motion but no 
tenderness over the spinal processes.  Straight leg raising 
was painless to 90 degrees bilaterally.  

Neurologically, deep tendon reflexes were active and equal in 
the knees and absent in the ankles bilaterally.  There was no 
motor weakness, sensory deficit or atrophy in either lower 
extremity.  X-rays showed some osteophytes at every level 
except the L5-S1 level.  A Smorles node was present in the 
superior plate of L3.  The impression given was degenerative 
disc disease (DDD) of the lumbar spine.  The examiner 
commented that the changes present on X-ray examination were 
frequently seen in patients of the veteran's age, and that 40 
percent of all adults over 35 have similar changes.

VA outpatient treatment records, dated in July 1998, show the 
veteran complaining of back pain subsequent to leaning over a 
counter in a store three days earlier.  The impression was 
acute low back pain. 

At his personal hearing, conducted in October 1999, the 
veteran testified that shortly before his discharge from 
active service he injured his back while attempting to lift a 
heavy object into the back of a truck.  He reported that he 
was taken to the hospital, given medication, and told to 
sleep on the floor or to get a board for his bed.  He stated 
that he has had back pain ever since this incident but that 
he is unable to provide any records of treatment because his 
treating physicians have all died or retired and records are 
no longer available.  He reported that his current problems 
involve difficulty straightening back after bending.  The 
veteran's wife stated that she has noticed that he has had 
back problems since his discharge from active duty.

The only evidence of record which alleges that the veteran's 
current back disorder was the result of an inservice injury 
are the veteran's own statements during his personal hearing.  
However well-intentioned those statements may be, the Board 
notes that the veteran and his wife, as lay persons, are not 
qualified to offer opinions regarding the etiology of a back 
disorder; such determinations require specialized knowledge 
or training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), in which the Court held that a veteran does 
not meet his or her burden of presenting evidence of a well 
grounded claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions.  Where, as 
here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

Consequently, as a well grounded claim for service connection 
for a back disorder requires medical evidence of a nexus 
between an inservice injury or disease and the current 
disability in order to be plausible, and no such evidence has 
been submitted, the veteran's claim for service connection 
for a back disorder must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally McKnight 
v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1996).




ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a back disorder is 
denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

